ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s Election response dated 6/8/2022 with traverse is largely moot. While traversing … no arguments were provided and the instant preliminary amendment cancels the non-elected group.

Allowable Subject Matter
Claims 24-32 are allowed via the preliminary amendment filed on 6/28/2022. Claims 1-23 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
In combination with the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches:
(claim 24)  “A damping valve comprising: a flow channel having a first and second throughflow direction … wherein the valve disks each have an annular flow path that restricts the dampening medium flow, and wherein the check valve switches between the two throughflow directions of the flow channel.”
Best seen in applicant’s figures 5 and 6, Applicant utilizes a check ball 87 to alternatively check passages 105 or 107, depending upon the check position of the check ball, the upstream fluid flow flows through one of throughflow passages 105 or 107 and through one of the annular restricted flow paths in disks 47 or 51 then proceeds to bypass the check ball and proceed downstream through the other of annular restricted flow paths in disks 47 or 51.  Check valves that reciprocate between multiple check positions (also known as shuttle valves) are known in the art, such as in cited prior art US 3561471, US 3683957, and US 5406978. Valves that utilize annular restrictors formed by or in disks are also known in the art such as in US 4768629, US 5150775, and US2015/0053518. However, none of the cited prior art utilizes both in combination to change a flow path between the annular restrictions of the disks based on a change of fluid flow direction. Lacking a teaching for making the combination, it is deemed unobvious to combine the different concepts because bodily incorporation of any combination would change the intended flow paths/characteristics and therefore destroy the intended operation of any base reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
All of the references cited on the PTO-892 are deemed pertinent to Applicant’s disclosure and are either drawn to a shuttle valve type check valve or to disks that form annular restrictions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
***